             Case 1:21-cv-02060 Document 1 Filed 03/10/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________
                                            :
BYBROOK CAPITAL MASTER FUND LP, AND :
BYBROOK CAPITAL HAZELTON MASTER             :
FUND LP,                                    :
                                            :
                  Plaintiffs,               :
                                            :
             v.                             :             CIVIL ACTION NO.
                                            :
THE REPUBLIC OF ARGENTINA,                  :
                                            :
                  Defendant.                :
___________________________________________ :

                                         COMPLAINT

               Plaintiffs Bybrook Capital Master Fund LP (“Bybrook”) and Bybrook Capital

Hazelton Master Fund LP (“Hazelton” or collectively, “Plaintiffs”), by their undersigned

counsel, as and for their Complaint against Defendant Republic of Argentina (“Argentina”),

allege as follows:

                                 NATURE OF THE ACTION

               1.     This is a breach of contract action arising from Argentina’s failure to make

contractually-mandated principal and interest payments on certain bonds held by Plaintiffs and

issued by Argentina pursuant to a Fiscal Agency Agreement, dated October 19, 1994 (the

“FAA”) between Argentina and Bankers Trust Company, as Fiscal Agent. For their relief,

Plaintiffs seek payment of the principal amount of the bonds together with all accrued and

unpaid interest and interest on such interest as provided for in the FAA. A true and accurate copy

of the FAA is attached as Exhibit A.

                                        THE PARTIES

               2.     Plaintiff Bybrook is a Cayman Islands limited partnership.


                                                1
             Case 1:21-cv-02060 Document 1 Filed 03/10/21 Page 2 of 6




                 3.    Plaintiff Hazelton is a Cayman Islands limited partnership.

                 4.    Defendant Republic of Argentina is a Foreign State as defined in 28

U.S.C. § 1603.

                                JURISDICTION AND VENUE

                 5.    This Court has jurisdiction over this action pursuant to 28 U.S.C. §

1330(a), as Argentina is a Foreign State which has explicitly and unconditionally waived

sovereign immunity with respect to actions arising out of the FAA by holders of bonds issued

thereunder and is, therefore, not entitled to immunity under 28 U.S.C. §§ 1605-07 or under any

applicable international agreement.

                 6.    In addition, Argentina consented in the FAA to submit to the jurisdiction

of the Court in respect to actions arising out of the FAA or bonds issued thereunder. Pursuant to

Section 22 of the FAA, Argentina appointed Banco de la Nacion Argentina, 299 Park Avenue,

New York, New York, 10171, as its authorized agent for service of process. Paragraph 23 of the

FAA provides that the FAA shall be “governed by, and interpreted in accordance with, the laws

of the State of New York.”

                 7.    Additionally, this Court has personal jurisdiction over Argentina because

Argentina regularly conducts business in New York.

                 8.    Venue is proper in this district by agreement of the parties and pursuant to

28 U.S.C. § 1391(f).

                                 FACTUAL ALLEGATIONS

Bybrook’s FAA Bonds

                 9.    Bybrook is the beneficial owner of $105,000 principal amount of bonds

issued pursuant to the FAA by Argentina, ISIN US040114AV28 (the “US040114AV28



                                                 2
              Case 1:21-cv-02060 Document 1 Filed 03/10/21 Page 3 of 6




Bonds”).1 The US040114AV28 Bonds have a coupon rate of 9.75% and mature on September

19, 2027, but are presently due and payable. A record of Bybrook’s holdings of US040114AV28

Bonds listed above is attached as Exhibit B at p. 2.

Hazelton’s FAA Bonds

               10.     Hazelton is the beneficial owner of $105,000 principal amount of bonds

issued pursuant to the FAA by Argentina, US040114AV28 Bonds. The US040114AV28 Bonds

have a coupon rate of 9.75% and mature on September 19, 2027, but are presently due and

payable. A record of Hazelton’s holdings of US040114AV28 Bonds listed above is attached as

Exhibit B at p. 1.

Argentina’s Default Under the FAA

               11.     Pursuant to Section 12 of the FAA, the following, inter alia, are defined as

“Events of Default”:

                       (a) Non-Payment: The Republic fails to pay any principal of any of the
                       Securities of such Series when due and payable or fails to pay any interest
                       on any of the Securities of such Series when due and payable and such
                       failure continues of a period of 30 days; or

                       ***

                       (d) Moratorium: a moratorium on the payment of principal of, or interest
                       on, the Public External Indebtedness of the Republic shall be declared by
                       the Republic.


1
    On or about March 30, 2015, Bybrook and Hazelton filed an action against Argentina based
    upon Argentina’s failure to pay principal and interest on US040114AV28 Bonds, captioned
    Bybrook Capital Master Fund LP et al. v. The Republic of Argentina, Civil No. 15-2369-LAP
    (“Bybrook I”). On or about February 16, 2016, Bybrook and Hazelton filed an action against
    Argentina based upon the Argentina’s failure to pay principal and interest on US040114AV28
    Bonds, captioned Bybrook Capital Master Fund LP et al. v. The Republic of Argentina, Civil
    No. 16-1192-LAP (“Bybrook II”). The face amount claimed herein represents
    US040114AV28 Bonds purchased by each of Bybrook and Hazelton since the filing of
    Bybrook I and Bybrook II and the amounts claimed here are not included in Bybrook I and
    Bybrook II. The account statement attached hereto as Exhibit B shows the aggregate position
    held by Bybrook and Hazelton of US040114AV28 Bonds.
                                                 3
               Case 1:21-cv-02060 Document 1 Filed 03/10/21 Page 4 of 6




                12.    Section 12 of the FAA further provides that following either of the

foregoing Events of Default, a noteholder, i.e., Plaintiffs, may give Argentina written notice and

declare “the principal amount of such Securities held by it to be due and payable immediately,”

together with all accrued interest.

                13.    In or about December 2001, Argentina declared a moratorium on the

payment of principal and interest with respect to all of its foreign debt, including all payments

due on bonds issued pursuant to the FAA.

                14.    Since then, Argentina has failed to make payments due on the

US040114AV28 Bonds held by Bybrook and Hazelton.

                                 FIRST CLAIM FOR RELIEF
                      (For Breach of Contract on the US040114AV28 Bonds)

                15.    Plaintiffs repeat and reallege the allegations set forth in paragraphs 1

through 14 herein.

                16.    The US040114AV28 Bonds are a Series of Securities under the terms of

the FAA.

                17.    Pursuant to Sections 12(a) and (d) of the FAA, the declaration of a

moratorium and the nonpayment of interest constitute Events of Default on the US040114AV28

Bonds entitling Plaintiffs to declare the principal amount of the US040114AV28 Bonds it holds,

together with any accrued and unpaid interest and interest on such interest, to be due and payable

immediately.

                18.    On or about March 3, 2021, Plaintiffs advised Argentina, by written notice

to Argentina’s Fiscal Agent, that it was declaring the entire principal amount of the

US040114AV28 Bonds held by Plaintiffs, together with any accrued and unpaid interest, to be

immediately due and payable pursuant to Section 12 of the FAA.


                                                 4
              Case 1:21-cv-02060 Document 1 Filed 03/10/21 Page 5 of 6




                19.     Despite the notice, Argentina has failed to make any payments of principal

or interest on the US040114AV28 Bonds to Plaintiffs.

                20.     By reason of the foregoing, Argentina has breached its contractual

obligations to Plaintiffs, and Argentina is liable to Plaintiffs for damages in amount to be

determined at trial, plus interest.

                        WHEREFORE, Plaintiffs Bybrook Capital Master Fund LP and Bybrook

Capital Hazelton Master Fund LP demand judgment against the Republic of Argentina, as

follows:

        i.      On Count One, awarding a money judgment in favor of each Plaintiff, together

                with all accrued and unpaid interest, interest on such unpaid interest and all other

                amounts that are payable under the terms of the FAA and any and all amounts that

                become due between now and entry of judgment in this action.

        ii.     Awarding Plaintiffs their costs, attorneys’ fees and such other and further relief as

                this Court shall deem just and proper.




                                                  5
           Case 1:21-cv-02060 Document 1 Filed 03/10/21 Page 6 of 6




Dated: March 10, 2021                     QUINN EMANUEL URQUHART &
      New York, New York                  SULLIVAN, LLP




                                          Dennis Hranitzky
                                          dennishranitzky@quinnemanuel.com
                                          Debra O’Gorman
                                          debraogorman@quinnemanuel.com
                                          51 Madison Avenue
                                          New York, NY 10010
                                          Tel: (212) 849-7000
                                          Attorneys for Plaintiffs




                                      6
